Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 14-20 have been withdrawn
Claims 1-13 as elected by the applicant are currently being examined on the merits below
Information Disclosure Statement
The Information Disclosure Statement filed on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election of species I, without traverse directed to claims 1-13 in the reply filed on 07/13/2021 is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., (“Simultaneous partial volume correction and noise regularization for cardiac SPECT/CT”), 2013 IEEE Nuclear Science Symposium and Medical Imaging Conference (2013 NSS/M IC), Seoul, 2013, pp. 1-6 as submitted in the IDS in view of Vija, US 2013/0267841.
Regarding claim 1, Chan discloses a method for partial volume correction in an emission tomography system, the method comprising: simulating a partial volume effect based on a shape of an object in a patient (page 1, section II (A), note that ASPECT system is used to simulate images of organs in patient and see page 3, section II (E)); determining corrections by locations for the partial volume effect of the object in the patient (page 2, section II (B), note that correction using reconstruction which is based on Bowsher’s prior to retain the patient object such as organ information); detecting, emissions from the object in the patient (page 2, section II C)); reconstructing an activity distribution of the object from the detected emissions, the reconstructing being a function of the corrections and generating an image of the activity distribution (page 3, section II (E), note that the image of a patient was reconstructed  and the detected emissions were identified as also shown in figure 3, also see section II (F) where the PVC includes a smoothing parameter which is further included in the reconstruction).  

However, Vija teaches an emission tomography is used to detect emissions from the patient (paragraph 12, iteratively reconstruct an image object representing the patient from the detected emissions and the signals representing the transmission).
Chan and Vija are combinable because they both teach emission tomography system to iteratively reconstruct image object representing patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Chan with the teachings of Vija for the benefit of providing more clinical content and enable better resolution and better represent structural information in functional imaging and multi-modal reconstruction as taught by Vija at paragraph 6.
Regarding claim 2, Chan further discloses wherein simulating comprises randomly sub-dividing a segmentation of the object, assigning a same test activity to each of the sub-divisions, and forward-projecting the test activities to an object space (pages 2-3, section II (C), note that the CT images are segmented during tissue fraction and furthermore, the regions are assigned an initial estimate of regional activity which is used to determine the correction).  
Regarding claim 3, Chan further discloses wherein determining the corrections comprises determining the corrections as ratios of an assigned activity to reconstructed activity from the simulating (pages 2-3, section II (C), note that the regions are assigned an initial estimate of regional activity which is used to determine the correction which is a ratio determined using equation (4)).  
Regarding claim 4, Chan further discloses reconstructing comprises multiplying activities by the corrections or correcting in image space (page 3, section II (F) smoothing parameter used in reconstruction).  
Regarding claim 5, Chan further discloses obtaining computed tomography (CT) data representing a region of the patient and segmenting locations representing an organ based on the CT data, the locations comprising a zone, and the organ comprising the object, wherein simulating comprises simulating based on the shape from the segmented locations (page 2, section II (B), note that correction using reconstruction which is based on Bowsher’s prior to retain the patient object such as organ information).  
Regarding claim 6, Chan further discloses determining the corrections comprises determining, for each of the locations, the correction from a ratio of a 23reconstructed activity from simulation of the partial volume effect to the test activity (page 2, section II (C), the activity is assigned in all regions and also note that partial volume correction ratio determined using equation (4)).  
Regarding claim 8 Combination of Chan with Vija further teaches generating a tissue-based zone map, and wherein reconstructing comprises reconstructing as a function of the tissue-based zone map and the corrections (Vija, paragraph 26, conversion of an HU image (i.e., CT data) to a .mu. -map (i.e., linear attenuation coefficients for different locations). The linear attenuation coefficients may be reliably mapped to different types of tissue using thresholding. A transition between zone boundaries may be smoothed. Segmenting based on the .mu. -map may be stable across clinical variance and less processing intensive than other segmentation).
Chan and Vija are combinable because they both teach emission tomography system to iteratively reconstruct image object representing patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Chan with the teachings of Vija for the benefit of providing more clinical content and enable better resolution and better represent structural information in functional imaging and multi-modal reconstruction as taught by Vija at paragraph 6.
Regarding claim 9, Chan further discloses wherein sub-dividing comprises inscribing spheres filling the object (pages 2-3, section II (C), CT images are segmented during tissue fraction).
Regarding claim 12, Combination of Chan with Vija further teaches multiplying the detected emissions by the corrections in forward projection of the reconstructing (Vija, paragraph 12, iteratively reconstruct an image object representing the patient from the detected emissions and the signals representing the transmission, the iterative reconstruction including separate forward projecting of the zones).
Chan and Vija are combinable because they both teach emission tomography system to iteratively reconstruct image object representing patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Chan with the teachings of Vija for the benefit of providing computed tomography system to better detect transmission through a patient as taught by Vija at paragraph 12.
Vija, paragraph 12, a processor is configured to convert signals representing the transmission into linear attenuation coefficients for different locations in the patient, configured to establish at least three zones corresponding to at least three different types of tissues, respectively, from the linear attenuation coefficients, and configured to iteratively reconstruct an image object representing the patient from the detected emissions and the signals representing the transmission, the iterative reconstruction including separate forward projecting of the zones).
Chan and Vija are combinable because they both teach emission tomography system to iteratively reconstruct image object representing patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Chan with the teachings of Vija for the benefit of providing computed tomography system to better detect transmission through a patient as taught by Vija at paragraph 12.

Allowable Subject Matter
Claims 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: cited prior arts fail to explicitly disclose the subject matter as recited in claims 7 and 10-11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erlandsson, Kjell, et al. “A review of partial volume correction techniques for emission tomography and their applications in neurology, cardiology and oncology”. Physics in medicine and biology 57.21 (2012): R119 as submitted in the IDS filed 05/14/2020 - teaches emission tomography system with reconstruction via corrections of patients organs.
Udupa et al., US 2017/0091574 – teaches (paragraphs 9, 179-181, positron emission tomography (PET) imaging is used for capturing information about uncertainties at the patient level (e.g., blur, partial volume effects)).
Hahn et al., US 2010/0014730 as submitted in IDS – teaches multimodal image reconstruction using emission tomography.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672